·,,   l




                                      Appeal NO. 5-15-Q0525-cv
      Donald Davis                                 §
      APPELLANT                                    §
      v.                                           §
      Attorney General                             §
      APPELLEE                                     §             VALLAS, TEXAS



                   ~lant •s       Second MotiCIIl For BxtensiCIIl Of 'l'iae To File
                            A Collpleted SUppl..eoted Appel ]ant's Brief


      TO THE HONORABLE COURT OF APPEALS:

           Come   now,    the appellant,    Donald Davis,      moves the court for extension
      of   time   to     file a   completed supplemented appellant's brief appealing the
      301ST district court judgment and order entered 1-29-15 for reasons as follows:

                                                  I.
                                            Facts Of Case

          On 7-8-15 appellant received the appellate clerk's notice to file appella-
      nt's brief with an extension motion within (10) days, indicating that the
      time period for filing appellant's brief had expired, even though, the appell-
      ant wasn't notified of the filing of the clerk's records or provided with
      a copy of the records and transcript, informing that appeal would be dismissep
      if appellant did not comply. In compliance with appellate clerk's notice
      an inadequate and incomplete appellant brief was mailed to the appellate
      clerk with extension motion on 7-lQ-15. on 7-14-15 the appellate court directed
      the clerk to send the appellant a paper copy of the clerk's recot:~, which
      was received by appellant on 7-17-15. However, the clerk's record received
      is deficient and inadequate for this appeal for pertinent and material items
      is omitted from the appellate record. The omitted items missing from the
      records that are necessary and pertinent for this appeal are identified in
      appellant's motion to supplement the clerk's record for omitted items mailed
      to appellate clerk on 7-2Q-15. The court has permitted one extension thus
      far, because the appellant wasn't notified of the filing of the clerk's record
      or provided with a copy of the records and transcript timely, only when the
      court's 7-14-15 order did the clerk provide the appellant with copy of records ·~
      and transcript.



                                                  (1)
                                                        II.
                                    Argmlents And             Authorities

      The court may extend time to file the appellant's brief under the authori-

ty of       Rule      38.6(d) TRAP. The appellant cannot file an adequate and complete

appellant       brief until the 301ST district clerk supplement the clerk's records

with    the     omitted      items necessary for this appeal to be had, and provide the

appellant      with      copy of        the     records        and transcript so that the incomplete
and inadequate appellant brief can be supplemented re correct reference within
the    records.        All   problems         that     has     come about concerning the records are

not    those        attribruted    to     the        appellant. Appellant has repeatedly tried to

obtain the records and transcript from the district clerk.

                                                    III.
                                              Prayer For Relief

      WHEREFORE,        PREMISES CONSIDERED,                 appellant ask that the court grant this

motion,       and     request (20) days to file the completed and adequate appellant's

brief or        supplement     brief after              the 301ST district clerk has supplemented

the    clerk's        records with the omitted items providing the appellant with copy
of    the     supplemented records and transcript, and any other and further relief

the appellant may have shown itself entitled.

      Signed this "il.o~ day of July, 2015.




                                                                    Donald Davis
                                                                    TDCJ IDI 1326046
                                                                    Robertson Unit
                                                                    12071 FM 3522
                                                                    Abilene, TX 79601




                                                        (2)
'   .
                                                    IV.
                                                Verification

        I   have       read   the   foregoing    Appellant's Motion For Extension Of Time To
    File A Completed Supplemented Appellant's Brief,                   and swear under penalty
    of perjury the            facts within is true and correct pursuant to Title 6 of Tex.
    Civ. Prac.     &   Rem. Code §132.001-.003 signed        this~ day    of July, 2015.



                                                               Donald Davis '
                                                               TDCJ IDI 1326046
                                                               Robertson Unit
                                                               12071 FM 3522
                                                               Abilene, TX 79601




                                                     v.
                                     Certification Of Conference

        Donald Davis certify that he is a prisoner of Texs confined within the
    Texas   Department of Criminal              justice at     the Robertson Unit, is unable to
    confer with         the   appellee before filing motion for extension of time to file
    appellant's brief           to determine whether motion will be opposed signed this
    ~C)~day of July, 2015.



                                                               Donald Davis
                                                               TDCJ IDi 1326046
                                                               Robertson Unit
                                                               12071 FM 3522
                                                               Abilene, TX 79601




                                                    {3)
..

                            Certificate Of Service

 Donald Davis certify that on the~ day of July, 2015 he mailed            copy of
 Appellant's Second Motion For Extension Of Time To File A Completed      Supple--
 mented Appellant's Brief to: Rande K. Herrell Attorney General Child     Support
 Division P.o. Box 12017 (MC 038-1) Austin, TX 78711 by placing same in   mailbox
 at the Robertson Unit.




                                               Donald Davis
                                               TDCJ ID# 1326046
                                               Robertson Unit
                                               12071 FM 3522
                                               Abilene, TX 79601




                                      (4)
-..I
lJ'I
I\)
C)
I\)
t:.:l
+!·
(Jl
ITI
C..)



                          ry


          g~1-~
                          1-4·
                          w
                          c:
                          r- >
--
          ~bb~
                          t.J
                          0
                          ~-
                                   -m.
                                   ~
                                   I



                                   ?!
 --
          -:\3~~
                          \If
                                   m
 -·-      -y.._~    {\\
                          "'!j;
                          5:       ~
          ..J ~ ?r.>-
   --·
   -
                          t·J          ~~
 --        ~
                           ...k~
 ......
           0 ~::g ~
                   :pp                 "'
  -=--     \' .    ~?
 -             ~      ~
    -
    -          ~
  - -
                  ~